DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 8/17/2022.
Claims 1 – 15 and 20 – 23 are pending.
Claims 16 – 19 have been canceled.

Allowable Subject Matter
Claims 1 – 15 and 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 15 and 20 – 23, same reasons of Action sent on 5/26/2022.

The closest references are found based on the updated search:
Schurmann et al. (US 10,666,279 B1) discloses performing the self-calibration sub-routine, is configured to: set a first power phase of the plurality of power phases to be active and a remainder of the plurality of power phases to be inactive; control the first power phase to perform power conversion and be a sole provider of power to the calibrated load; receive a first measurement of a current drawn by the calibrated load (see claim 13).
Janke et al. (US 5,446,682) suggests a method of self-calibrating a microcontroller-based line isolation monitor for continuously displaying a hazard current between line conductors of an ungrounded polyphase power distribution system and ground (see claim 12).
Janke et al. (US 5,450,328) teaches means for self-calibration and self-testing while on-line and during a power-up sequence to verify that components in the measurement circuitry are within specified tolerances (see abstract).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 20, therefore claims 1 – 15 and 20 – 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/27/2022